IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs May 24, 2000

                STATE OF TENNESSEE v. PATRICK MAXWELL

                 Direct Appeal from the Criminal Court for Sullivan County
                    Nos. S41,647,S42,120,S42,370 R. Jerry Beck, Judge



                                  No. E1999-00124-CCA-R3-CD
                                        October 27, 2000



JOHN EVERETT WILLIAMS, J., concurring.


        I write separately to clearly set out the major factors influencing my decision to concur in the
majority opinion. First, the trial judge exhibited patience, fairness, and understanding in ensuring
that this defendant knew the consequences of his decision to plead guilty prior to taking his plea.
The defendant expressed concern that his attorney made a hasty decision, clearly this could not be
said of the trial judge. Second, the trial judge, by allowing the defendant and his attorney the full
opportunity review the video in question, eliminated the defendant’s complaint.

        Otherwise, I would have concluded that a defendant pleading guilty the same day he was
formally presented with new charges and that same day expressing a desire to withdraw his plea
based upon his well-founded belief that his attorney had not adequately reviewed the evidence
against him constitutes a fair and just reason to allow his withdrawal.




                                                       ___________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE